Citation Nr: 1642749	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Board denied the claim for a higher initial rating.  The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a Joint Motion for Remand (joint motion) vacating the Board's October 2014 decision and remanding it for compliance with the terms of the joint motion.  In April 2015, the Board again issued a decision denying the claim for a higher initial rating, after which the Veteran again appealed to the Court.  The Court issued a Memorandum Decision in June 2016 vacating the Board's April 2015 decision and remanding the matter for action consistent with the Memorandum Decision. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, this matter must be remanded for action in accordance with the Court's Memorandum Decision, as well as action to comply with a recent decision of the Court.

The Board indeed recognizes that the Court's Memorandum Decision found fault in the Board's April 2015 decision due to an improper analysis of lay evidence related to instability of the left knee.  Prior to reissuing a decision taking into account all lay evidence in accordance with the Court's Memorandum Decision, a new VA examination is needed.  The Veteran specifically alleges, according to the Court's Memorandum Decision, that symptoms of instability in the left knee is shown in a May 2008 VA medical opinion, an August 2008 VA orthopedic surgery consultation note and the January 2013 VA medical opinion.  As the Board's review of the file does not show a May 2008 medical opinion, the Board presumes the author of the Memorandum Decision meant to refer to the February 2008 VA examination report, which includes the Veteran's report of his left knee buckling.  The August 2008 orthopedic surgery note indeed shows the Veteran's report that "when he walks his left knee feels unstable."  The most recent VA examination, conducted in January 2013, did not reveal instability based upon physical examination, but did indeed note the use of a brace and the Veteran's reported history of his knee buckling.  The Board finds that a new, updated VA examination is warranted to assess the current severity of the left knee disability and to address the reported symptoms of instability throughout the pendency of the claim.

Further, in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While both knees are disabled in this case (right knee strain is also service connected), such that measurement of the opposite undamaged joint is not possible, there is a need for testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  Neither the February 2008 VA examiner, nor the January 2013 VA examiner, conducted Correia compliant testing.  A remand is required in order to obtain an adequate examination and opinion under the current law.  

Furthermore, the most recent VA outpatient treatment records within the claims file were added to the claims file in February 2013 and are dated February 1, 2013.  On remand, the RO should obtain and associate with the record all updated VA treatment records related to the left knee disability.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's left knee disability from February 1, 2013, to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, the Veteran should be afforded a VA knee examination in order to determine the current severity of his service-connected left knee.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's left knee disability, to include any instability associated with the underlying knee disability.  The examiner must comment on the symptoms of instability reported at the time of the examination, as well as at the time of the February 2008 VA examination, August 2008 orthopedic surgery consult, and January 2013 VA examination.  

This examination must also include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

3.  Review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

